DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 19 December 2019.

Information Disclosure Statement
The information disclosure statement filed 22 December 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, copies of non-patent literature (NPL) were not supplied at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Raut et al. ("A machine learning based approach for detection of Alzheimer’s disease using analysis of hippocampus region from MRI scan," (18 July 2017) 2017 International Conference on Computing Methodologies and Communication (ICCMC), 2017, pp. 236-242; hereinafter “Raut”) in view of Applicant’s Admitted Prior Art (FreeSurfer Software 6.0 & preceding revisions (released 23 January 2017) <https://surfer.nmr.mgh.harvard.edu/fswiki/>; hereinafter “AAPA”) and in further view of Platero et al. (“Discriminating Alzheimer’s disease progression using a new hippocampal marker from T1-weighted MRI: The local surface roughness,” (19 October 2018), Wiley Periodicals, Hum Brain Mapp. 2019;40:1666–1676; hereinafter “Platero”).
	With regards to Claim 1, Raut discloses:
method of providing biomarker for early detection of Alzheimer's Disease (“a method to detect Alzheimer's Disease from MRI using Machine Learning approach is proposed,” see Raut Abstract),
providing magnetic resonance imaging ( MRI ) images containing the anatomical structure of Hippocampus and Mini-Mental State Examination (MMSE) data as a training data set (MRI training data set includes “[A]dditional information such as… Mini Mental State Examination (MMSE) score,” and “These extracted features will then be used to generate the feature vector,” see Raut page 238, col 2., § A. Dataset & page 239, col. 1, § C. Feature Extraction, respectively);
training a processor using the training data set (“The output of the training phase is a trained classifier capable of predicting classification label based on features of MRI scan,” see Raut page 238, col. 2, lines 1-3), and the training comprising acts of 
proceeding an MRI image preprocessing (“A set of labelled MRI scans is preprocessed for ROI extraction and segmentation,” see Raut page 238, col. 1, ¶ 4) to determine volume of a Hippocampus in MRI images (“[T]he Texture, Shape and Area features will be extracted from the Hippocampus region of the Brain for detection of AD,” see page 239, col. 1, ¶ 2), 
determining surface areas for each section of each Hippocampus in MRI images (“[T]exture, Shape and Area features will be extracted from the Hippocampus region of the Brain for detection of AD,” see Raut pg. 239, col. 1, ¶ 2) ; 

selecting candidate parameters as inputs to iteratively train an iterative neural network in the processor (“[T]o classify AD into various stages, multi-class classification is used,” see Raut pg. 240, col. 2, ¶ 1), wherein the candidate parameters comprise (“[T]exture, Shape and Area features will be extracted from the Hippocampus region of the Brain for detection of AD,” see Raut pg. 239, col. 1, ¶ 2) and 
receiving MRI images and MMSE data as a testing data set from a target (MRI training data set includes “[A]dditional information such as… Mini Mental State Examination (MMSE) score,” and “These extracted features will then be used to generate the feature vector,” see Raut page 238, col 2., § A. Dataset & page 239, col. 1, § C. Feature Extraction, respectively); and  20
classifying the testing data set by the trained processor to include aggregating predictions (“[T]o classify AD into various stages, multi-class classification is used,” see Raut pg. 240, col. 2, ¶ 1).
Raut appears to fail to teach segmenting the Hippocampus into sections. 
According to AAPA, FreeSurfer 6.0 included a “hippocampal subfields generation” module, (see <https://surfer.nmr.mgh.harvard.edu/fswiki/ReleaseNotes> (released 23 January 2017), incorporated by reference).
By virtue of Applicant’s admission of utilizing the Freesurfer software at the time of filing, and thus being analogous, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of AAPA  to provide hippocampal subfield segmentation for classification for Alzheimer’s disease. Doing so would amount to applying a known technique to a known device and/or method ready for improvement to yield predictable results stemming from AAPA such as aiding in the quantification of the subfields for accurate diagnosis.
Furthermore, it appears that modified Raut fails may be silent to determining an average of Ratio of Principal Curvature (RPC) for each section of each Hippocampus, wherein the average RPC for each section of each Hippocampus is a ratio of SUM(maximum curvature and SUM(minimum curvature) for each section of each Hippocamps; and wherein the candidate parameters comprise the volume of Hippocampus and the average of the RPC for each section of Hippocampus.
However, Platero teaches of a method for “automated hippocampal segmentation to characterize four clinical groups: NC, SCD, MCI, and AD,” (see Platero pg. 1668, col. 2, ¶ 4). In particular Platero teaches of:
determining an average of Ratio of Principal Curvature (RPC) for each section of each Hippocampus, wherein the average RPC for each section of each Hippocampus is a ratio of SUM(maximum curvature) and SUM(minimum curvature) for each section of each Hippocamps (surface roughness was calculated using the estimation of the mean curvature K(xi); more specifically, K(xi) is determined based on the φ(x) which is “a signed distance function, which assigns positive distances to the inside of the object and negative distances to the outside” wherein the mean curvature K(xi) is further defined as a ratio of the hippocampal surface, i.e. SUM(minimum curvature), and the absolute value of the hippocampal surface, i.e. SUM(maximum curvature); see Platero pg. 1669, ¶ 3-6); and 
wherein the candidate parameters are selected from the volume of Hippocampus and the average of the RPC for each section of Hippocampus (“[T]he following markers were used to discriminate among the groups: normalized hippocampal volume, hippocampal surface roughness and a new marker called local surface roughness (LSR),” see  pg. 1168, col. 2, ¶ 4).
Modified Raut and Platero are both considered to be analogous to the claimed invention because they are in the same field of Alzheimer’s disease classification in MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raut to incorporate the teachings of Platero of  an average of Ratio of Principal Curvature (RPC) for each section of each Hippocampus. Doing so would aid in “higher accuracy classification scores” in AD studies (see Platero pg. 1674, col. 2, ¶ 3).

With regards to Claim 2, Raut appears to fail to teach intensity normalization, linear stereotaxic registration, creating linear mask, linear classification and linear segmentations .
According to AAPA, FreeSurfer 6.0 teaches:
wherein the act of proceeding an MRI image preprocessing to determine volume of each Hippocampus in MRI images and segmenting each Hippocampus into sections (AAPA: FreeSurfer 6.0 (released 23 January 2017) included “hippocampal subfields generation,” see above), 
comprises an intensity normalization (Freesurfer has included multiple Intensity Normalization modules since at least 03 June 2009, see <https://surfer.nmr.mgh.harvard.edu/fswiki/IntensityNormalization>; <https://surfer.nmr.mgh.harvard.edu/fswiki/normalization>; and <https://surfer.nmr.mgh.harvard.edu/fswiki/normalization2 >; incorporated by reference), 
linear stereotaxic registration (Freesurfer has included a Talairach registration module since at least 03 June 2009, see  <https://surfer.nmr.mgh.harvard.edu/fswiki/talairach>); Talairach registration is well defined as a linear stereotaxic registration method developed in 1988, see <http://www.talairach.org/about.html>; incorporated by reference),
creating linear mask (Freesurfer has included multiple Intensity Normalization modules since at least 06 February 2018, see <https://surfer.nmr.mgh.harvard.edu/fswiki/mri_mask>; incorporated by reference), 
linear classification (hippocampal subfields generation is based on Iglesias et al. (“A computational atlas of the hippocampal formation using ex vivo, ultra-high resolution MRI: Application to adaptive segmentation of in vivo MRI,”, Neuroimage, 115, July 2015, 117-137) which teaches that “a simple, linear classifier such as LDA ensures that the classification accuracy” (see Iglesias et al., pg. 29, ¶ 2); incorporated by reference), <https://surfer.nmr.mgh.harvard.edu/fswiki/HippocampalSubfields>), and
linear 13segmentations (hippocampal subfields generation is based on Iglesias et al. which teaches “linear combination of the colors assigned to the substructures, which meets the standard of broadest reasonable interpretation of linear segmentation” (see pg. 15, Figure 5 and corresponding caption); incorporated by reference).
By virtue of Applicant’s admission of utilizing the Freesurfer software at the time of filing, and thus being analogous, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of AAPA to provide hippocampal subfield segmentation for classification of potential pathologies. Doing so would aid in the automatic quantification of the subfields for accurate diagnosis.

With regards to Claim 3, it appears that Raut may be silent to wherein the segmentations of the Hippocampus are alveus, parasubiculum, presubiculum, subiculum, CA1, CA2/3, 5CA4, GC-DG, HATA, fimbria, molecular layer, Hippocampus fissure and Hippocampus tail. However, AAPA teaches wherein the segmentations of the Hippocampus are alveus, parasubiculum, presubiculum, subiculum, CA1, CA2/3, 5CA4, GC-DG, HATA, fimbria, molecular layer, Hippocampus fissure and Hippocampus tail (AAPA: the FreeSurfer ROI segmentation Color Look-up Table (LUT) (shown below in Figure A) clearly indicates the identifiable (i.e. labelled and segmentable subfields according, (29 July 2015, 
<https://surfer.nmr.mgh.harvard.edu/fswiki/FsTutorial/AnatomicalROI/FreeSurferColorLUT>). 
    PNG
    media_image1.png
    371
    573
    media_image1.png
    Greyscale

Figure A
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of AAPA to provide hippocampal subfield segmentation for classification of potential pathologies. Doing so would aid in the automatic quantification of the subfields for accurate diagnosis.

With regards to Claim 5, Raut teaches “wherein the candidate parameter comprises scores of orientations, attention, recall and language in the MMSE data,” (MRI training data set includes “[A]dditional information such as… Mini Mental State Examination (MMSE) score,” and “These extracted features will then be used to generate the feature vector,” MMSE data is defined as having the scores  of                                             orientations, attention, recall and language, see Raut page 238, col 2., § A. Dataset & page 239, col. 1, § C. Feature Extraction, respectively).

With regards to Claim 6, Raut teaches of wherein the act of classifying the MRI images and MMSE data by the trained processor are proceed in an iterative neural networks (MR images & MMSE data are used to extract feature vectors which are used to train the ANN; see Raut pg. 240, col. 1, ¶ 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Raut as applied to Claims 1 & 3, and further in view of DeKraker et al. ("Unfolding the hippocampus: an intrinsic coordinate system for subfield segmentations and quantitative mapping", (07 June 2017) bioRxiv 146878; hereinafter “DeKraker”).
While Raut teaches of wherein the candidate parameter comprises values of Hippocampus volume, Subiculum surface area, CAI surface area, CA3 surface area (see Raut “[T]exture, Shape and Area features will be extracted from the Hippocampus region of the Brain for detection of AD,” see pg. 239, col. 1, ¶ 2 & AAPA Subfield generation), but does not appear to teach of an average of RPC for Subiculum, an average of RPC for CA1, and an average of RPC for CA3, neither Raut alone or modified by AAPA and Platero teaches of a Hippocampal subfield segmentation in MRI data. 
DeKraker teaches of Hippocampal subfield segmentation in MRI data. In particular, DeKraker teaches of an average of RPC for Subiculum, an average of RPC for CA1, and an average of RPC for CA3 (determining medial curvature of Hippocampal subfields in group-averaged segmentations, the ; see Figure 4 & corresponding caption).
Modified Raut and DeKraker are both considered to be analogous to the claimed invention because they are in the same field of Hippocampal subfield segmentation in MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raut to incorporate the teachings of DeKraker to provide an average of RPC for Subiculum, an average of RPC for CA1, and an average of RPC for CA3. Doing so would aid in “cross-species comparison and normative mapping of hippocampal tissue properties in health and disease” (see DeKraker pg. 29, ¶ 5).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Raut as applied to Claim 1 above, and further in view of Kim et al. ("Disentangling hippocampal shape anomalies in epilepsy," (11 September 2013) Front. Neurol., vol. 4, article 131, pp. 1-6; hereinafter “Kim”).
With regards to Claim 7 , Raut teaches wherein the act of determining surface areas for each section of each Hippocampus in MRI images comprises acts of reconstructing the each identified Hippocampus with sections to build a 3 Dimensions (3D) Hippocampus model(AAPA: FreeSurfer 6.0 (released 23 January 2017) included “hippocampal subfields generation” according to <https://surfer.nmr.mgh.harvard.edu/fswiki/ReleaseNotes>).
Raut appears to be silent to teach calculating the surface areas of each sections of Hippocampus. According to AAPA, FreeSurfer 6.0 included a “hippocampal subfields generation” module which clearly shows pixel areas color-highlighted according to subfields, (see <https://surfer.nmr.mgh.harvard.edu/fswiki/ReleaseNotes> (released 23 January 2017) & < https://surfer.nmr.mgh.harvard.edu/fswiki/mris_anatomical_stats > (last modified 30 November 2017), incorporated by reference).
By virtue of Applicant’s admission of utilizing the Freesurfer software at the time of filing, and thus being analogous, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of AAPA  to provide a surface area to hippocampal subfield segmentation for classification for Alzheimer’s disease. Doing so would amount to applying a known technique to a known device and/or method ready for improvement to yield predictable results stemming from AAPA such as aiding in the quantification of the subfields for accurate diagnosis.
In addition, modified Raut appears to be silent to smoothing the surface area of the 3D Hippocampus model. However, Platero teaches of a method for “automated hippocampal segmentation to characterize four clinical groups: NC, SCD, MCI, and AD,” (see pg. 1668, col. 2, ¶ 4). In particular Platero teaches of: smoothing the surface area of the (“[T]he segmentation results showed that the algorithm preserved the global shape learned from the HarP annotations, smoothing the hippocampal surface and characterizing the volume and surface roughness of the different groups of subjects,” see pg. 1673, col. 1, ¶ 1).
Modified Raut and Platero are both considered to be analogous to the claimed invention because they are in the same field of Alzheimer’s disease classification in MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raut to incorporate the teachings of Platero to provide a smoothing of the hippocampal surface for an improved machine learning classification for Alzheimer’s disease. Doing so would aid “to robustly estimate with the mean curvature at points of the hippocampal surface” in AD studies (see Platero pg. 1673, col. 2, ¶ 1).
Modified Raut appears to be silent to a 3D Hippocampus model. However, Kim teaches of assessing the contribution of volume and position to the overall hippocampal shape to identify abnormalities of brain development in MR images (see pg. 1, col. 1, ¶ 1 & Abstract). In particular, Kim teaches of a 3D Hippocampus model (3D volumetric MRI and quantification via 3D models, see Abstract; FIGS. 1-2; and pg. 1, col. 1, ¶ 2).
Modified Raut and Kim are both considered to be analogous to the claimed invention because they are in the same field of Hippocampal abnormality classification in MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raut to incorporate the teachings of Kim to provide smoothing of a 3D Hippocampus model. Doing so would aid in “higher accuracy classification scores” in AD studies (see Platero pg. 1674, col. 2, ¶ 3) and for use as “as potential clinical and therapeutic diagnostic biomarkers” (see Kim pg. 7, col. 2, ¶ 2).

With regards to Claim 8, Raut teaches:
a method for quantifying the anatomical structure of a Hippocampus as biomarker for predicting Alzheimer's Disease (“a method to detect Alzheimer's Disease from MRI using Machine Learning approach is proposed,” see abstract),
receiving MRI images of a brain scan (AD classification in MRI scans, see pg. 241, col. 2, ¶ 1);
preprocessing the MRI images to identify the Hippocampus for determining volumes of each identified Hippocampus (“A set of labelled MRI scans is preprocessed for ROI extraction and segmentation,” see page 238, col. 1, ¶ 4);
(AAPA: FreeSurfer 6.0 (released 23 January 2017) included “hippocampal subfields generation,” see above citation);


calculating a surface area of each sections of each identified Hippocampus (“[T]exture, Shape and Area features will be extracted from the Hippocampus region of the Brain for detection of AD,” see pg. 239, col. 1, ¶ 2); and

Raut appears to fail to teach segmenting each identified Hippocampus into multiple sections.  However, according to AAPA, FreeSurfer 6.0 included a “hippocampal subfields generation” module, (see <https://surfer.nmr.mgh.harvard.edu/fswiki/ReleaseNotes> (released 23 January 2017), incorporated by reference). By virtue of Applicant’s admission of utilizing the Freesurfer software at the time of filing, and thus being analogous, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of AAPA to provide hippocampal subfield segmentation for classification of potential pathologies. Doing so would amount to applying a known technique to a known device and/or method ready for improvement to yield predictable results stemming from AAPA such as aiding in the quantification of the subfields for accurate diagnosis.
It appears that modified Raut maybe be silent to a 3D Hippocampus model and reconstructing the each identified Hippocampus with sections to build a 3D Hippocampus model; however, Kim teaches of assessing the contribution of volume and position to the overall hippocampal shape to identify abnormalities of brain development in MR images (see pg. 1, col. 1, ¶ 1 & Abstract). In particular, Kim teaches of:
a 3D Hippocampus model (3D volumetric MRI and quantification via 3D models, see Abstract; FIGS. 1-2; and pg. 1, col. 1, ¶ 2), and
reconstructing the each identified Hippocampus with sections to build a 3D Hippocampus model (see SPHARM parameterization illustrated in FIGS 2A-2D & 3A-3D).
Modified Raut and Kim are both considered to be analogous to the claimed invention because they are in the same field of Hippocampal abnormality classification in MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Raut to incorporate the teachings of Kim to provide smoothing of a 3D Hippocampus model. Doing so would aid in “higher accuracy classification scores” in AD studies (see Platero pg. 1674, col. 2, ¶ 3) and for use as “as potential clinical and therapeutic diagnostic biomarkers” (see Kim pg. 7, col. 2, ¶ 2).
It appears that modified Raut appears to be silent to smoothing the surface area of the 3D Hippocampus model, and calculating an average of Ratio of Principal Curvature (RPC) for each section of each Identified Hippocampus, wherein the average of RPC for each section of each identified Hippocampus is a ratio of SUM(maximum curvature) and SUM(minimum curvature) for each section of each Hippocampus. However, Platero teaches:
smoothing the surface area of the 3D Hippocampus model (“[T]he segmentation results showed that the algorithm preserved the global shape learned from the HarP annotations, smoothing the hippocampal surface and characterizing the volume and surface roughness of the different groups of subjects,” see pg. 1673, col. 1, ¶ 1; and the surface roughness was determined based on voxel belonging to the hippocampal surface indicated a 3D volume, see Platero pg. 1669, ¶ 3); and 
calculating an average of Ratio of Principal Curvature (RPC) for each section of each Identified Hippocampus, wherein the average of RPC for each section of each identified Hippocampus is a ratio of SUM(maximum curvature) and SUM(minimum curvature) for each section of each Hippocampus (surface roughness was calculated using the estimation of the mean curvature K(xi); more specifically, K(xi) is determined based on the φ(x) which is “a signed distance function, which assigns positive distances to the inside of the object and negative distances to the outside” wherein the mean curvature K(xi) is further defined as a ratio of the hippocampal surface, i.e. SUM(minimum curvature), and the absolute value of the hippocampal surface, i.e. SUM(maximum curvature); see Platero pg. 1669, ¶ 3-6).
Modified Raut and Platero are both considered to be analogous to the claimed invention because they are in the same field of Alzheimer’s disease classification in MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of Platero to provide smoothing the surface area of the 3D Hippocampus model and calculating an average of Ratio of Principal Curvature (RPC) for each section of each Identified Hippocampus. Doing so would aid in “higher accuracy classification scores” in AD studies (see Platero pg. 1674, col. 2, ¶ 3).

With regards to Claim 9, Raut appears to be silent to the acts of preprocessing and segmenting the MRI images is proceed by a computer using FreeSurfer. However, by virtue of Applicant’s admission of utilizing the Freesurfer software at the time of filing, and thus being analogous, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of AAPA  to provide hippocampal subfield segmentation for classification for Alzheimer’s disease. Doing so would amount to applying a known technique to a known device and/or method ready for improvement to yield predictable results stemming from AAPA such as aiding in the quantification of the subfields for accurate diagnosis.
With regards to Claim 10 & 11, Raut may be silent to 3D Hippocampus model is built by Marching cubes & the act of smoothing the surface area of the 3D Hippocampus model is achieved by Laplacian smoothing. However, according to APPA of utilizing Freesurfer (according to an archived correspondence between one of the authors of Freesurfer (Fischl, Bruce) and a questioner, 3D Marching Cubes and Laplacian Smoothing are both discussed, see <https://www.mail-archive.com/freesurfer@nmr.mgh.harvard.edu/msg05413.html> which can be accessed via the cited AAPA reference but more specifically retrieved from: <https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferSupport>). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raut to incorporate the teachings of AAPA to provide 3D Hippocampus model is built by Marching cubes & the act of smoothing the surface area of the 3D Hippocampus model is achieved by Laplacian smoothing. Doing so would aid in the automatic quantification of the subfields for accurate diagnosis and amount to applying a known technique to a known device and/or method ready for improvement to yield predictable results stemming from AAPA. 



Response to Arguments

Drawings
Applicant’s arguments, see pg. 5, filed 13 June 2022, with respect to regards to the objections of FIGS. 1 and 5 have been fully considered and are persuasive.  The corresponding objection has been withdrawn. 

35 U.S.C. 112(a)
Applicant’s arguments, see pg. 9, filed 13 June 2022, with regards to the rejections of Claims 6 and 8-11 under 35 U.S.C. 112(a) of have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

35 U.S.C. 112(b)
Applicant’s arguments, see pg. 9, filed 13 June 2022, with regards to the rejections of Claims 1-11 under 35 U.S.C. 112(b) of have been fully considered and are persuasive. The corresponding rejection has been withdrawn. 

35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It should be appreciated that the added limitation of “determining an average of Ratio of Principal Curvature (RPC) for each section of each Hippocampus, wherein the average RPC for each section of each Hippocampus is a ratio of SUM(maximum curvature and SUM(minimum curvature) for each section of each Hippocamps” alters the scope of the claims. 
With regards to Claims 1 and 8 (mutatis mutandis), Applicant alleges that “the training data set including the Hippocampus magnetic resonance imaging (MRI) scans and Mini-Mental State Examination (MMSE) data in claim 1 is different from the feature set of Raut.” Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, the Office respectfully disagrees. Raut explicitly teaches that the training dataset “consists of processed MR images. Additional information such as the patients age, gender, education, socio-economic status, Mini Mental State Examination (MMSE) score are also available with the scans,” (see Raut pg. 238, col. 2, ¶ 4). Raut further reiterates that “[T]he features available with the dataset such as age, gender, education, socio-economic status, Mini-Mental Examination Score will also be extracted. These extracted features will then be used to generate the feature vector,” (see Raut pg. 239, col. 1, ¶ 2 ). In other words, in order for said features to be extracted from the ROI, said features must be trained in the artificial neural network (ANN). Therefore, the Raut does teach of “providing magnetic resonance imaging ( MRI ) images containing the anatomical structure of Hippocampus and Mini-Mental State Examination (MMSE) data as a training data set” as recited in Claim 1.
In addition, Applicant alleges “although the Applicant Admitted Prior Art (APA) discloses that the Freesurfer software is utilized to provide hippocampal subfield segmentation, it does not disclose the limitations of claim 1 other than “determining volume of each Hippocampus in MRI images, and segmenting each Hippocampus into sections”.” The Office accepts Applicants’ explicit admission of AAPA and that FreeSurfer does teach “determining volume of each Hippocampus in MRI images, and segmenting each Hippocampus into sections.”
Furthermore, Applicant alleges that Platero does not disclose “disclose limitations of claim 1 ‘determining an average of Ratio of Principal Curvature (RPC) for each section of each Hippocampus, wherein the average of RPC for each section of each Hippocampus is a ratio of SUM(maximum curvature) and SUM(minimum curvature) for each section of each Hippocampus; and selecting candidate parameters as inputs to iteratively train an iterative neural network in the processor, wherein the candidate parameters comprise the volume of Hippocampus, the surface area and the average of RPC for each section of Hippocampus, and scores of MMSE data’.” Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, in view of the new grounds of rejection necessitated by amendments, modified Raut does teach the limitations in question. More specifically, the mean curvature K(xi), i.e. average of RPC, is determined based on the φ(x) which is “a signed distance function, which assigns positive distances to the inside of the object and negative distances to the outside” and the mean curvature K(xi) is a ratio of the absolute value of the hippocampal surface Γ = {x|φ(x) = 0}, i.e. SUM(maximum curvature), and the hippocampal surface Γ = {x|φ(x) = 0}, i.e. SUM(minimum curvature), see Platero pg. 1669, ¶ 3-6).

With regards to Claim 8, Applicant alleges “the addition of DeKraker and Kim fail to remedy these deficiencies, wherein DeKraker discloses a Hippocampal subfield segmentation in MRI data with less digitatations (sp.) and medial curvature, and Kim discloses the contribution of volume and position to the overall hippocampal shape to identify abnormalities of brain development in MR images.” Firstly, this argument is moot with regards to the new grounds of rejection necessitated by amendment. Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thirdly, the Office recognizes Applicants’ admission of the teachings of DeKraker and Kim. Finally, modified Raut does teach of all of the limitations of Claim 8 as explained with respect to the rejection above.

With regards to piecemeal analysis of references, Applicant is reminded that the combined references must be addressed as a combination, thus rendering arguments regarding Claims 1-11 defective and not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ASHISH S JASANI/               Examiner, Art Unit 3793                                                                                                                                                                                         

/YI-SHAN YANG/               Acting SPE, Art Unit 3793